Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Claims 1-27 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2022 was filed after the mailing date of the Notice of Allowance on 12/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest relevant prior art cited by the Applicant are:
US 9,785,369 to Ateniese et al. teaches a multiple-link blockchain including circuitry for rewriting blockchains in a non-tamper-evident or tamper-evident operation using a key secret held by a 
US 2017/0212781 to Dillenberger et al. teaches parallel execution of blockchain transactions including a directed acyclic graph (DAG) is accessed that is constructed based on inter-dependencies among the transactions. The transactions for the new block are divided into a set of two or more independent tasks that can be executed in parallel based on the DAG.
US 9,608,829 to Spanos et al. teaches a method for creating a multi-branched blockchain with configurable protocol rules including creating a blockchain called a slidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain that branches from another chain.
US 2016/0330034 to Back et al. teaches a method of transferring ledger assets between blockchains via pegged sidechains including a simplified payment verification (SPV) proof associated with the parent chain asset may be generated, wherein the SPV proof associated with the parent chain asset may be validated, and a sidechain asset corresponding to the parent chain asset may be generated. If no reorganization proof is detected, the sidechain asset is released. To redeem the sidechain asset in the parent chain, a SPV proof associated with the sidechain asset may be generated. The parent chain may validate the SPV proof associated with the sidechain asset. The parent chain asset associated with the sidechain asset may be held for a second predetermined contest period. The parent chain asset may then be released if no reorganization proof associated with the sidechain asset is detected.
US 2016/0292672 to Fay et al. teaches a method of blockchain transaction recordation including receiving new data transaction requests that are added to the order book. A match is identified between data transaction requests and hashes associated with the digital wallets associated with the respective data transaction requests are generated. The counterparties receive the hashes of the other party along with information on the match and each party causes blockchain transactions to be added to the blockchain of the blockchain computing system. The computing system then monitors the blockchain to determine if both sides of the match has been added to the blockchain.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 14
and 27, and their respective dependent claims, are allowable over the prior art of record, including Ateniese, Dillenberger, Spanos, Back, Fay, Zhang, Beinhauer, Knas and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious deriving intra-transaction hidden information of each of the multiple cross-chain transactions based on an association of the corresponding set of transactions by the computing system and deriving inter-transaction hidden information between the multiple cross-chain transactions based on the intra-transaction hidden information of each of the multiple cross-chain transactions by the computing system, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497